   Case 3:20-cv-03664-K Document 31 Filed 02/09/21               Page 1 of 2 PageID 220



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




 3M COMPANY,

      Plaintiff,

      v.
                                                        CASE NO.: 3:20-cv-3664-K
 MOONLIGHT MEDICAL SUPPLIES &
 EQUIPMENT LLC d/b/a QUALITY
 RESOURCE COMPANY,
                                                         JURY TRIAL DEMANDED
      Defendant.




     UNOPPOSED MOTION FOR PAPOOL S. CHAUDHARI TO WITHDRAW AS
                            COUNSEL

       COMES NOW, Defendant Moonlight Medical Supplies & Equipment LLC dba Quality

Resource Company (“Defendant”), and hereby respectfully move the court to withdraw Papool S.

Chaudhari as counsel for Defendants. Plaintiff does not oppose this motion.

       Mr. Chaudhari is leaving Sul Lee Law Firm, PLLC and unable to continue serving as

counsel for Defendant. Ms. Sul Lee and Ms. Tracy Lin remains as counsel of record for

Defendants, and Ms. Lee will serve as lead counsel. Accordingly, Defendant respectfully requests

the Court withdraw Mr. Chaudhari as counsel of record for Defendant in this action.


       Date: February 9, 2021                      Respectfully submitted,
                                                   /s/ Papool S. Chaudhari____
                                                   PAPOOL S. CHAUDHARI
                                                   Texas Bar No. 24076978
                                                   pchaudhari@sulleelaw.com
                                                   SUL LEE

DEFENDANT’S MOTION FOR PAPOOL S. CHAUDHARI TO WITHDRAW AS
COUNSEL    1
   Case 3:20-cv-03664-K Document 31 Filed 02/09/21                 Page 2 of 2 PageID 221



                                                     Texas Bar No. 24078844
                                                     sul@sulleelaw.com

                                                     SUL LEE LAW FIRM, PLLC
                                                     3030 LBJ Fwy, Suite 1130
                                                     Dallas, TX 75234
                                                     Tel. 214-206-4064
                                                     Fax. 214-206-4068

                                                     ATTORNEYS FOR PLAINTIFF




                                CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served upon counsel for

Plaintiff through ECF filing on the 9th of February, 2021.


                                                             /s/ Papool S. Chaudhari
                                                             Papool S. Chaudhari


                             CERTIFICATE OF CONFERENCE

       On February 9, 2021, counsel for Plaintiff and counsel for Defendants engaged in a

substantive discussion concerning this motion. Plaintiff affirmatively indicated they do not oppose

the motion.


                                                             /s/ Papool S. Chaudhari
                                                             Papool S. Chaudhari




DEFENDANT’S MOTION FOR PAPOOL S. CHAUDHARI TO WITHDRAW AS
COUNSEL    2
